Citation Nr: 0807742	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO. 06-35 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1971, from March 1972 to December 1973, and from 
March 1974 to December 1979. He had service in the Republic 
of Vietnam, where his awards and decorations included the 
Combat Action Ribbon and the Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision by the RO.

In January 2008, the veteran had a hearing at the RO before 
the Veterans Law Judge whose name appears at the end of this 
decision.


FINDINGS OF FACT

1. Bilateral hearing loss disability was first manifested 
many years after service and the preponderance of the 
evidence shows that it is unrelated to service.

2. Tinnitus was first manifested many years after service and 
the preponderance of the evidence shows that it is unrelated 
to service.


CONCLUSIONS OF LAW

1. Bilateral sensorineural hearing loss disability is not the 
result of disease or injury incurred in or aggravated by 
service, nor may it be presumed to have been so incurred. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2007).
2. Tinnitus is not the result of disease or injury incurred 
in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
for service connection for hearing loss disability and for 
tinnitus. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
veteran to provide any additional evidence in his possession 
that pertains to the claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In July 2006, the RO provided timely notice to the veteran 
regarding the information and evidence necessary to 
substantiate service connection claims, as well as specifying 
the information and evidence to be submitted by him, the 
information and evidence to be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertained to either or both of his claims.

In October 2006, the RO notified the veteran that once 
service connection for a particular disability had been 
established, a disability rating would be assigned in 
accordance with the criteria set forth in the VA schedule for 
evaluating disabilities. 38 C.F.R. Part 4. The RO also 
notified the veteran that an effective date for the award of 
benefits would be assigned and would be based, generally, on 
the date of the receipt of the claim for benefits or when the 
evidence showed a level of disability that supported a 
certain rating under the rating schedule. See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

Although notice of the information and evidence necessary to 
establish an assigned rating was not provided to the veteran 
at the time he filed his claims of service connection, such 
an omission constituted no more than harmless error. Not only 
did the foregoing notice provide such information, the 
veteran and his representative submitted additional argument 
with respect to his claims. Moreover, neither the veteran nor 
his representative challenged the denial of service 
connection on the basis of any lack of understanding of the 
evidence and information necessary to support the veteran's 
claims, including that which affects an assigned rating or 
effective date. See Mayfield, supra (due process concerns 
with respect to notice requirements must be pled with 
specificity). Finally, since both of the veteran's service 
connection claims are being denied, any question as to an 
assigned rating or effective date are rendered moot. Thus, 
the failure to timely provide the veteran with the 
information relevant to those elements of the claim results 
in no prejudice to the veteran.

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his claims for 
service connection. Indeed, it appears that all potentially 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder: his service medical 
records; reports of VA examinations, performed from June 1980 
through January 2007; VA outpatient records, reflecting the 
veteran's treatment in August 1982 and from January to August 
2007; records reflecting treatment by private health care 
providers from April 1984 through April 2006; a September 
2006 statement from a former fellow service member; an 
internet article concerning hearing loss disability and 
tinnitus; and the transcript of the veteran's hearing before 
the undersigned Veterans Law Judge. He has not identified any 
further outstanding evidence (that has not been sought by 
VA), which could be used to support either of his claims. As 
such, the record has been fully developed, and it is 
difficult to discern what additional guidance VA could 
provide to the veteran regarding what further evidence he 
should submit to substantiate his claim. Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004). Therefore, further action 
is unnecessary in order to meet VA's statutory duty to assist 
the veteran in the development of his claims for service 
connection for bilateral hearing loss disability and 
tinnitus. See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (development that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided). Accordingly, the Board will 
proceed to the merits of the appeal. 

Analysis

The veteran contends that his bilateral hearing loss 
disability and tinnitus are primarily the result of shell 
fragment wounds of the head, which he sustained in service in 
1968. Therefore, he maintains that service connection is 
warranted.

After reviewing the record, the Board finds that the veteran 
first demonstrated bilateral hearing loss disability and 
tinnitus many years after service. Although the service 
medical records show that veteran did, in fact, sustain a 
shell fragment wound of head, the preponderance of the 
competent evidence of record is negative for a nexus between 
that injury (or any other event in service), and the 
development of the veteran's hearing loss disability and 
tinnitus. Accordingly, service connection is denied for both 
of those disabilities.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

For certain disabilities, such as sensorineural hearing loss, 
service connection may be presumed when such disability is 
shown to a degree of 10 percent or more within one year of 
the veteran's discharge from service. 38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. Such a presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307. 

Generally, service connection is warranted for a particular 
disability, there must be competent evidence of current 
disability (generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence). Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500 (+15), 1000 (+10), 2000 
(+10), 3000 (+10), or 4000 Hertz (+5) are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385. (NOTE: 
Prior to November 1, 1967, audiometric results were reported 
in American Standards Association (ASA) units. Those are the 
figures in the which are not in parentheses. In 1967, those 
figures were converted to International Standard Organization 
(ISO) units which are in use today. They are represented by 
the figures in parentheses and are provided facilitate data 
comparison.) 

The failure to meet the foregoing criteria at the time of a 
veteran's separation from active service is not necessarily a 
bar to service connection for hearing loss disability. A 
veteran may establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service. 38 C.F.R. 
§ 3.303(d); See, e.g., Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993).

In this case, the veteran's service medical records show that 
when he entered service, he did not have any evidence of 
hearing loss disability. Indeed, after adjusting for the 
ASA/ISO conversion, he demonstrated no more than a pure tone 
threshold of 20 decibels at any of the relevant frequencies. 

The service medical records do show that in March 1968, the 
veteran sustained shrapnel wounds of the head. While it is 
certainly reasonable to believe that such injuries were 
accompanied by exposure to severe acoustic trauma, such 
exposure, by itself, is not dispositive. There must be 
evidence that the acoustic trauma resulted in chronic hearing 
loss disability and/or tinnitus. Although the veteran has 
submitted an article which supports the relationship between 
acoustic trauma and the development of hearing loss 
disability and tinnitus, that article does not identify the 
veteran or otherwise specifically apply to his case.  

The evidence on file which applies specifically to the 
veteran's case is negative for hearing loss disability or 
tinnitus in service. His service medical records do not 
contain any relevant complaints or clinical findings of 
residual hearing loss disability or tinnitus. Indeed, reports 
of multiple audiometric examinations performed after the 
injury, including those in October 1970, November 1971, 
January 1974, January 1977, September 1977, and July 1979, do 
not show any pure tone thresholds above 20 decibels at any of 
the relevant frequencies. 

Since his discharge from service, the veteran has been 
treated or examined for various disabilities; however, 
tinnitus and hearing loss disability, diagnosed as bilateral 
sensorineural hearing loss, were not manifested until April 
2006. Following an audiologic examination, I. K., Ph.D., 
suggested that those disabilities were possibly the result of 
the veteran's head injury in service. However, that 
conclusion was based on a history related by the veteran and 
is not supported by a review of the veteran's claims file. As 
such, it cannot be considered competent evidence for the 
purpose of supporting either of the veteran's claims. See, 
e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (A bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.). 

Nevertheless, in August 2006, the veteran underwent a VA 
audiologic examination to determine the nature and etiology 
of any hearing loss disability found to be present. The 
examiner noted that in addition to acoustic trauma in 
service, the veteran had a history of ear problems on his 
father's side of the family and a history of unprotected 
recreational noise exposure, as a motorcyclist. Although the 
veteran reported that he had not had a history of 
occupational noise exposure for over twenty years, it was 
also noted that he had been a police officer. Furthermore, 
the examiner found that the veteran had presbycusis, i.e., 
lessening of hearing acuteness resulting from degenerative 
changes in the ear that occur especially in old age and 
diabetes. Godfrey v. Brown, 8 Vet. App. 113, 120 (1995). When 
such information was combined with the relatively recent 
onset of the veteran's hearing loss disability and tinnitus, 
the examiner concluded that it was less likely than not that 
either disability was related to service. 

In reviewing the record, the Board finds the VA examiner's 
conclusion more persuasive than that of Dr. K. Unlike Dr. K., 
who based his conclusion on history reported by the veteran, 
the VA examiner reviewed the veteran's claims file and 
provided a full rationale for his conclusion. Moreover, the 
VA examiner's conclusion was within the range of probability 
rather than possibility as reported by Dr. K. 38 C.F.R. 
§ 3.102. Thus, the Board places greater weight on the opinion 
of the VA examiner. 

The only other reports in support of the veteran's claim come 
from the veteran. As a layman, however, he is only qualified 
to report on matters which are capable of lay observation. 
While he is competent to report that he experienced hearing 
loss and tinnitus in association with his head injury in 
service, he is not qualified to render opinions which require 
medical expertise, such as the diagnosis or cause of any 
chronic residual disability. 38 C.F.R. § 3.159(a); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992). Therefore, his 
opinion, without more, cannot be considered competent 
evidence of service connection. Absent such evidence, service 
connection is not warranted for hearing loss disability or 
tinnitus.


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


